Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of
June 24, 2011, is by and among HORIZON LINES, INC., a Delaware corporation (the
“Borrower”), certain Subsidiaries of the Borrower as Guarantors, certain Lenders
and WELLS FARGO BANK, N.A. (successor-by-merger to Wachovia Bank, National
Association), as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.

RECITALS

A. The Borrower, the Guarantors, certain banks and financial institutions from
time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of August 8, 2007 (as amended
by that certain First Amendment to Credit Agreement dated as of June 11, 2009,
as amended by that certain Second Amendment to Credit Agreement and Waiver dated
as of March 9, 2011 and as further amended and otherwise modified from time to
time, the “Credit Agreement”).

B. The Credit Parties have requested that the Administrative Agent and the
Required Lenders make certain modifications to the Credit Agreement.

C. The Administrative Agent and the Required Lenders have agreed to do so, but
only pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Estoppel, Acknowledgement and Reaffirmation. The Credit Parties hereby
acknowledge and agree that, as of June 21, 2011, the aggregate outstanding
principal amount of (i) the Revolving Loans was $188,500,000, (ii) the Term Loan
was $84,375,000 and (iii) LOC Obligations was $18,580,845.02, each of which
amounts constitute a valid and subsisting obligation of the Credit Parties to
the Lenders that is not subject to any credits, offsets, defenses, claims,
counterclaims or adjustments of any kind. The Credit Parties hereby acknowledge
their obligations under the respective Credit Documents to which they are party,
reaffirm that each of the liens and security interests created and granted in or
pursuant to the Security Documents is valid and subsisting and agree that this
Agreement shall in no manner impair or otherwise adversely affect such
obligations, liens or security interests, except as explicitly set forth herein.

2. Amendments to Credit Agreement. Effective as of the Third Amendment Effective
Date (as defined below) upon the terms and subject to the conditions herein, and
in reliance on the representations and warranties contained herein, the Credit
Agreement shall be amended as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions to such section in the appropriate alphabetical order:

“Third Amendment” shall mean the Third Amendment to Credit Agreement, dated as
of the Third Amendment Effective Date, among the Credit Parties, the
Administrative Agent, and the Required Lenders.



--------------------------------------------------------------------------------

“Third Amendment Effective Date” means June 24, 2011.

(b) The definition of Transaction Costs in Section 1.1 of the Credit Agreement
is hereby amended and restated to read as follows:

“Transaction Costs” shall mean the fees and expenses, including but not limited
to professional fees and expenses, incurred by the Borrower and its Subsidiaries
in connection with (a) the Transactions, (b) the First Amendment, (c) the Second
Amendment, (d) any consent or waiver of the holders of the 2007 Senior Unsecured
Convertible Notes in connection with the DOJ Judgment and Payment Deferral or
otherwise, (e) any proposed refinancing of the Credit Party Obligations or the
Indebtedness under the 2007 Senior Unsecured Convertible Notes, and (f) the
Third Amendment (provided that any fees and expenses incurred by the Borrower
and its Subsidiaries in connection with the foregoing clauses (c), (d), (e) and
(f) in excess of an aggregate amount of $5,000,000 shall be deemed not to
constitute “Transaction Costs” for purposes of this Agreement).

(c) Section 6.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

The Consolidated Senior Secured Leverage Ratio for the twelve (12) fiscal month
period ending as of each fiscal quarter end shall be less than or equal to
(a) 6.25 to 1.00 for the fiscal quarter ending June 26, 2011, (b) 3.00 to 1.00
for the fiscal quarter ending September 25, 2011 and (c) 2.75 to 1.00 at all
times thereafter.

(d) Section 6.2 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

The Interest Coverage Ratio for the twelve (12) fiscal month period ending as of
each fiscal quarter end shall be greater than or equal to (a) 1.50 to 1.00 for
the fiscal quarter ending June 26, 2011, (b) 2.75 to 1.00 for the fiscal quarter
ending September 25, 2011, (c) 3.00 to 1.00 for the fiscal quarter ending
December 25, 2011 and (d) 3.50 to 1.00 at all times thereafter.

3. Lender Advisor. Counsel to the Administrative Agent has engaged a financial
advisor to monitor the Credit Parties’ financial and operational performance and
conduct (or subcontract) an appraisal or field exam of the Collateral. The
Credit Parties hereby acknowledge and reaffirm their obligations, in accordance
with the terms of the Second Amendment, to (a) provide commercially reasonable
cooperation with such financial advisor and provide such financial advisor with
reasonable access to any non-privileged information reasonably necessary for it
to perform the services for which it was engaged and (b) promptly reimburse
counsel to the Administrative Agent for all reasonable documented fees and
out-of-pocket expenses incurred in connection with counsel’s engagement of such
financial advisor promptly after written demand therefor.

4. Amendment Fee. As a condition to the effectiveness of this Agreement, the
Borrower shall pay to the Administrative Agent, for the account of each Lender
that executes this Agreement and returns a signature page hereto to the
Administrative Agent no later than 12:00 pm Eastern time on June 24, 2011, a fee
of ten (10) basis points on the sum of (i) the amount of such Lender’s Revolving
Commitment plus (ii) the amount of the Term Loan held by such Lender (the
“Amendment Fee”). The Amendment Fee shall be fully earned and non-refundable as
of the Third Amendment Effective Date.

 

2



--------------------------------------------------------------------------------

5. Conditions Precedent. This Agreement shall be and become effective as of the
date of satisfaction, provided that such date of satisfaction occurs on or
before June 24, 2011 (the “Third Amendment Effective Date”), of the following
conditions in form and substance satisfactory to the Administrative Agent:

(a) The Administrative Agent shall have received counterparts of this Agreement
duly executed by each of the Credit Parties, the Administrative Agent and the
Required Lenders.

(b) The Administrative Agent shall have received such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Credit Party as the Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Credit Documents to which such Credit Party is a
party.

(c) The Administrative Agent shall have received customary favorable opinions of
counsel to the Borrower, addressed to the Administrative Agent and each Lender,
dated the Third Amendment Effective Date, and in form and substance, including
without limitation opinions as to corporate authority and no conflicts with
customarily applicable laws or organizational documents, satisfactory to the
Administrative Agent.

(d) The Administrative Agent shall have received the Amendment Fee (for the
account of each Lender that executes this Agreement) and all other fees due and
payable to the Administrative Agent in each case in connection with the
arrangement, negotiation, preparation, execution and delivery of this Agreement.

(e) The Administrative Agent shall have received reimbursement from the Borrower
for all costs (including without limitation reasonable fees and costs of counsel
to the Administrative Agent and the financial advisor engaged by counsel to the
Administrative Agent) incurred in connection with the Credit Documents and this
Agreement and invoiced through the Third Amendment Effective Date.

6. Representations of the Credit Parties. Each of the Credit Parties hereby
represents and warrants to the Administrative Agent and the Lenders as follows:

(a) Each of the Credit Parties has the full corporate or company power and
authority to enter, execute and deliver this Agreement and perform its
obligations hereunder, under the Credit Agreement, as amended hereby, and under
each of the Credit Documents. The execution, delivery and performance by each of
the Credit Parties of this Agreement, and the performance by each of the Credit
Parties of the Credit Agreement, as amended hereby, and each other Credit
Document to which it is a party, in each case, are within such Person’s powers
and have been authorized by all necessary corporate, limited liability or
partnership action of such Person.

(b) This Agreement has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, except as such enforceability may be subject to (i) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

 

3



--------------------------------------------------------------------------------

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with its execution, delivery or performance of this
Agreement and the transactions contemplated hereby.

(d) The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of its organization documents or
(ii) materially violate, contravene or conflict with any laws applicable to it
or any of its Subsidiaries.

(e) As of the date hereof after giving effect to this Agreement, no Default or
Event of Default exists under the Credit Agreement or any of the other Credit
Documents.

(f) The representations and warranties made by the Credit Parties in each of the
Credit Documents (i) with respect to representations and warranties that contain
a materiality qualification, are true and correct and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
are true and correct in all material respects, in each case on and as of the
Third Amendment Effective Date as if made on and as of such date (except for
those which expressly relate to an earlier date).

7. Release. In consideration of the Administrative Agent’s and the Lenders’
willingness to enter into this Agreement, each of the Credit Parties hereby
releases and forever discharges the Administrative Agent, the Lenders and　each
of the Administrative Agent’s and the Lenders’ predecessors, successors,
assigns, officers, managers, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as the “Lender Group”), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, in each case to the extent arising in connection with the
Credit Documents through the date of this Agreement, whether arising at law or
in equity, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which each of the Credit
Parties may have or claim to have against any of the Lender Group.

8. Reaffirmation of Guaranty. Each Guarantor (a) acknowledges and consents to
all of the terms and conditions of this Agreement, (b) affirms all of its
obligations under the Credit Documents after giving effect to the transactions
contemplated hereby and (c) agrees that except as expressly provided herein,
this Agreement and all documents executed in connection herewith do not operate
to reduce or discharge such Guarantor’s obligations under the Credit Documents.

9. Expenses. Upon written demand therefor, the Credit Parties shall pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent
(including without limitation the reasonable fees and out-of-pocket expenses of
counsel to the Administrative Agent and the financial advisor engaged by counsel
to the Administrative Agent) in connection with or related to the negotiation,
drafting, and execution of this Agreement and the closing of the transactions
contemplated hereby.

10. Reference to and Effect on Credit Documents. Except as specifically modified
herein, the Credit Documents shall remain in full force and effect. The
execution, delivery and effectiveness of this Agreement shall not operate as a
waiver of any right, power or remedy of the Administrative Agent and the Lenders
under any of the Credit Documents, or constitute a waiver or amendment of any
provision of any of the Credit Documents, except as expressly set forth herein.
This Agreement shall constitute a Credit Document.

 

4



--------------------------------------------------------------------------------

11. Further Assurances. The Credit Parties each agree to execute and deliver, or
to cause to be executed and delivered, all such instruments as may reasonably be
requested to effectuate the intent and purposes, and to carry out the terms, of
this Agreement.

12. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT
TO THE CONFLICT OF LAW PRINCIPLES THEREOF, EXCEPT AS SET FORTH IN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW. The jurisdiction, service of process
and waiver of jury trail provisions set forth in Sections 10.14 and 10.17 of the
Credit Agreement are hereby incorporated by reference, mutatis mutandis.

13. Miscellaneous.

(a) This Agreement shall be binding on and shall inure to the benefit of the
Credit Parties, the Administrative Agent, the Lenders and their respective
successors and permitted assigns. The terms and provisions of this Agreement are
for the purpose of defining the relative rights and obligations of the Credit
Parties, the Administrative Agent and the Lenders with respect to the
transactions contemplated hereby and there shall be no third party beneficiaries
of any of the terms and provisions of this Agreement.

(b) Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

(c) Wherever possible, each provision of this Agreement shall be interpreted in
such a manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

(d) Except as otherwise provided in this Agreement, if any provision contained
in this Agreement is in conflict with, or inconsistent with, any provision in
the Credit Documents, the provision contained in this Agreement shall govern and
control.

(e) This Agreement may be executed in any number of separate counterparts, each
of which shall collectively and separately constitute one agreement. Delivery of
an executed counterpart of this Agreement by telecopy or other electronic
imaging means (including .pdf) shall be effective as an original.

14. Entirety. This Agreement and the other Credit Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. This Agreement
and the other Credit Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.

[remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Third Amendment to Credit
Agreement to be duly executed on the date first above written.

 

BORROWER:   HORIZON LINES, INC.,   a Delaware corporation   By:  

/s/ Michael F. Zendan, II

  Name: Michael F. Zendan, II   Title: Secretary GUARANTORS:   HORIZON
LOGISTICS, LLC,   a Delaware limited liability company   By:  

/s/ Michael F. Zendan, II

  Name: Michael F. Zendan, II   Title: Secretary   HORIZON LINES OF PUERTO RICO,
INC.,   a Delaware corporation   By:  

/s/ Michael F. Zendan, II

  Name: Michael F. Zendan, II   Title: Secretary   HORIZON LINES OF ALASKA, LLC,
  a Delaware limited liability company   By:  

/s/ Michael F. Zendan, II

  Name: Michael F. Zendan, II   Title: Secretary   SEA-LOGIX, LLC,   a Delaware
limited liability company   By:  

/s/ Michael F. Zendan, II

  Name: Michael F. Zendan, II   Title: Secretary

 

HORIZON LINES, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

  HORIZON LINES, LLC,   a Delaware limited liability company   By:  

/s/ Michael F. Zendan, II

  Name: Michael F. Zendan, II   Title: Secretary  

HORIZON SERVICES GROUP, LLC,

a Delaware limited liability company

  By:  

/s/ Michael F. Zendan, II

  Name: Michael F. Zendan, II   Title: Secretary  

HAWAII STEVEDORES, INC.,

a Hawaiian corporation

  By:  

/s/ Michael F. Zendan, II

  Name: Michael F. Zendan, II   Title: Secretary  

AERO LOGISTICS, LLC,

a Delaware limited liability company

  By:  

/s/ Michael F. Zendan, II

  Name: Michael F. Zendan, II   Title: Secretary  

HORIZON LINES HOLDING CORP.,

a Delaware corporation

  By:  

/s/ Michael F. Zendan, II

  Name: Michael F. Zendan, II   Title: Secretary

 

HORIZON LINES, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

  HORIZON LINES OF GUAM, LLC,   a Delaware limited liability company   By:  

/s/ Michael F. Zendan, II

  Name: Michael F. Zendan, II   Title: Secretary  

HORIZON LINES VESSELS, LLC,

a Delaware limited liability company

  By:  

/s/ Michael F. Zendan, II

  Name: Michael F. Zendan, II   Title: Secretary

 

HORIZON LINES, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   WELLS FARGO BANK, N.A.  

(successor-by-merger to Wachovia Bank,

National Association), as a Lender

and as Administrative Agent

  By:  

/s/ Ronald F. Bentien, Jr.

  Name: Ronald F. Bentien, Jr.   Title: Director

 

HORIZON LINES, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:  

 

  [INSERT NAME OF LENDER ABOVE]   By:  

 

  Name:   Title:

 

HORIZON LINES, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT